Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

1.	Claims 1-15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
2.	Regarding claims 1 and 11, it is unclear in claim 1, what the Applicant means by “a base duty calculator configured to estimate a required supply amount of a fuel gas required for the fuel supply line based on a power generation state of the fuel cell and to calculate a base duty instruction to open the fuel supply valve based on the estimated required supply amount”. It is unclear if the “base duty calculator” is a device or if the “base duty calculator” is an algorithm executed by a processor within a device.
3.	The calculation performed by the “base duty calculator” is unclear. For instance, the equation solved and variables of the equation solved by the base duty calculator is unclear. 
4.	It is unclear what the Applicant means by “a base duty calculator configured to estimate a required supply amount of a fuel gas … and to calculate a base duty instruction…. It is unclear if estimation performed does not require a calculation, or if the estimation performed requires a calculation that does not result in an exact answer. It is also unclear how the base duty calculator performs an estimation in one instance, and performs a calculation in another instance.  
5.	It is unclear how the “base duty calculator” calculates a base duty instruction. For instance, the equation solved and variables of the equation solved to arrive at the base duty instruction is unclear in claims 1 and 11. 
6.	It is unclear in claim 6, what the Applicant means by “feedback duty calculator” It is unclear if the “feedback duty calculator” is a device or if the “feedback duty calculator” is an algorithm executed by a processor within a device.
7.	The calculation performed by the “feedback duty calculator” is unclear. For instance, the equation solved and variables of the equation solved by the feedback duty calculator is unclear. 
8.	It is unclear how the “feedback duty calculator” calculates a feedback duty instruction. For instance, the equation solved and variables of the equation solved to arrive at the feedback duty instruction is unclear in claims 6 and 14. 
9.	It is unclear in claims 8 and 15 what the Applicant means by “whether it is possible to calculate the base duty instruction based on whether it is possible to acquire power generation state”. It is unclear because independent claims 1 and 11 recites calculating a base duty instruction without reciting conditions in which the base duty instruction can be calculated. It is unclear if the calculation of the base duty instruction depends on meeting certain thresholds, exceeding certain thresholds, or being below certain thresholds.
10.	The dependent claims are also unclear based on their dependencies on the independent claims.
Relevant Prior Art
US20070015014

    PNG
    media_image1.png
    782
    931
    media_image1.png
    Greyscale

US20170179511


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722